DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6248253 B1 to Taguchi et al. (hereinafter Taguchi).
Regarding claim 1, Taguchi discloses a ferrite sintered magnet (col 6, ln 41-44) comprising a plurality of main phase grains containing a ferrite having a hexagonal structure (col 6, ln 25-31), 
wherein at least some of the main phase grains are core-shell structure grains each having a core and a shell covering the core (col 6, ln 64-65); 
a minimum value of a content of La in the core is represented by [La]c atom% (R is La, col 3, ln 25 and col 5, ln 1-5); 
a minimum value of a content of Co in the core is represented by [Co]c atom% (M is Co, col 3, ln 27 and col 5, ln 1-5); 
a maximum value of a content of La in the shell is represented by [La]s atom% (R is La, col 3, ln 25 and col 5, ln 1-5); and
a maximum value of a content of Co in the shell is represented by [Co]s atom%(M is Co, col 3, ln 27 and col 5, ln 1-5).
The total amount of La + Co (R + M) in the entire core/shell grain is 0.15 to 15 atom% (col 3, ln 25 and 27), which overlaps both instantly claimed ranges of
 [La]c + [Co]c is 3.08 atom% or more and 4.44 atom% or less; and 
[La]s + [Co]s is 7.60 atom% or more and 9.89 atom% or less.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’. 
Taguchi does not expressly recite the particular amount of La + Co in the core ([La]c + [Co]c) and the particular amount of La + Co in the shell ([La]s + [Co]s).
However, Taguchi does teach overlapping amounts of La and Co in the total core/shell particle, as discussed above.  The reference also teaches that lower concentrations of La and Co at the center of the grain (core) provides a magnet with great magnetic anisotropy and higher coercivity (col 5, ln 8-16).  Lower concentrations of La and Co at the center of the grain (core) indicate higher concentration of La and Co at the exterior of the grain (shell).  It would therefore be obvious to one of ordinary skill in the art to employ a lower concentration of La + Co in the core ([La]c + [Co]c) and a higher concentration of La + Co in the shell ([La]s + [Co]s) to provide a magnet with excellent magnetic properties (Taguchi, col 5, ln 1-2).  Also see MPEP 2144.05(II)(A) which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  It would be obvious to one of ordinary skill in the art to optimize the ranges of La and Co in the core and shell to provide a magnet with the desired combination of magnetic properties (col 5, ln 1-2). 

Regarding claim 2, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein ([La]s +  [Co]s) is higher than ([La]c + [Co]c) (lower concentration of La + Co at the center of the grain, col 5, ln 11-16, as discussed above).  Because ([La]s +  [Co]s) is higher than ([La]c + [Co]c), the ratio of ([La]s +  [Co]s)/([La]c + [Co]c) is greater than 1.  However, the reference fails to expressly disclose wherein ([La]s +  [Co]s)/([La]c + [Co]c) is 1.75 or more and 2.69 or less.  See MPEP 2144.05(II)(A), cited above.  By optimizing the amounts of La + Co in both the core and shell for the desired anisotropy and coercivity (col 5, ln 10-12), as discussed above, one of ordinary skill in the art is expected to arrive at the desired ratio of ([La]s +  [Co]s)/([La]c + [Co]c) via routine experimentation.

Regarding claim 3, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein a maximum value of a content of Sr (where A comprises Sr, col 3, ln 6-8) in the core is represented by [Sr]c atom% (col 3, ln 24); and
a minimum value of a content of Sr (where A comprises Sr, col 3, ln 6-8) in the shell is represented by [Sr]s atom% (col 3, ln 24) but fails to expressly disclose wherein[Sr]c is higher than [Sr]s. 
However, see MPEP 2144.05(II)(A), cited above.  It would be obvious to optimize the amount of Sr in the core and in the shell to acquire both an improvement in saturation magnetization and a significant improvement in coercivity (col 7, ln 40-45).

Regarding claim 4, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein a minimum value of a content of Ca (where A comprises Ca, col 3, ln  6-8) in the core is represented by [Ca]c atom% (col 3, ln 24); and
a maximum value of a content of Ca (where A comprises Ca, col 3, ln  6-8) in the shell is represented by [Ca]s atom% (col 3, ln 24) but fails to expressly disclose wherein [Ca]s is higher than [Ca]c.
However, see MPEP 2144.05(II)(A), cited above.  It would be obvious to optimize the amount of Ca (A) in the core and in the shell to ensure formation of the desirable M type ferrite, while preventing formation of undesirable non-magnetic phases (col 7, ln 36-40).

Regarding claim 5, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein a maximum value of a content of Sr in the core is represented by [Sr]c atom%, as discussed above; and
a minimum value of a content of Ca in the core is represented by [Ca]c atom%, as discussed above; and [Sr]c is higher than [Ca]c . Taguchi discloses that the Sr content in A comprising Sr and Ca (col 7, ln 35-36)  is at least 51 atom%, more preferably at least 70 at% (col 7, ln 40-42).  Therefore, the Sr content is expected to be higher than the Ca content in the core. 

Regarding claim 6, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein a minimum value of a content of Sr in the shell is represented by [Sr]s atom%, as discussed above; and
a maximum value of a content of Ca in the shell is represented by [Ca]s atom%, as discussed above but fails to expressly disclose wherein [Ca]s is higher than [Sr]s. 
However, see MPEP 2144.05(II)(A), cited above.  It would be obvious to one of ordinary skill in the art to optimize the amounts of Ca and Sr in the shell to provide ferrite grains with the desired combination of saturation magnetization and coercivity (col 7, ln 43-45).

Regarding claim 7, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein at least some of metal components contained in the ferrite sintered magnet are represented by the formula 
A1-xRx(Fe12-yMy)zO19   (col 8, ln 6-10)
where A is at least one of Sr, Ba and Ca (col 7, ln 9-11), R is a rare earth element selected from a group that preferably includes La (col 7, ln 46-47) and M is selected from a group that preferably includes Co (col 7, ln 61-62); and 
0.04 ≤ x ≤ 0.09
0.04 ≤ y ≤ 0.5 and 
0.7 ≤ z ≤ 1.2 (col 8, ln 10-15).   
Taguchi also discloses that the amount of Sr is preferably at least 51 atom% (col 7, ln 40-41), this leaves a Ca amount of at most 49 atom%
In the Taguchi formula, when A = Sr and Ca (col 7, ln 35-36), the formula is (Sr,Ca)1-xRx(Fe 12-yMy)zO19,  which overlaps instantly claimed formula (1):
Ca1-w-x-yRwSrxBayFezCom (1) where y= 0, providing the instantly claimed formula 
Ca1-w-x-yRwSrxFezCom (1)
wherein R in the formula (1) is at least one element selected from the group consisting of rare earth elements and Bi, and R includes at least La; and
w, x, y, z and m in the formula (1) satisfy formulae (2), (3), (4), (5), (6), (7), (8) and (9). 
Taguchi La (x) is 0.04 ≤ x ≤ 0.9 (col 8, ln 12), which overlaps the instantly claimed range 0.25 < w < 0.5        (2).
Taguchi Sr (at least 51 at% Sr is at least 0.51 of 1-x) = at least 0.51 * (1- (0.04 to 0.9)) = at least 0.51 * (0.1 to 0.96) = at least 0.051 to 0.49, which overlaps the instantly claimed range of  0.01 < x  < 0.35     (3).
Taguchi without Ba is y=0, which is the lower limit of the instantly claimed range, 0 ≤ y < 0.013   (4).
Taguchi  Ba (y) is 0  and is therefore  < x   (5).
Taguchi Fe (12-y) * z is (12- (0.04 to 0.5) * (0.7 to 1.2) = (11.5 to 11.96) * (0.7 to 1.2) = 8.05 to 14.35, which overlaps the instantly claimed range of  8.5 < z < 9.9  (6).        
Taguchi La(x)/Co(z) is (0.04 to 0.9)/((0.04 to 0.5) *(0.7 to 1.2)) = (0.04 to 0.9)/(0.028 to 0.6) = 0.067 to 32, which overlaps the instantly claimed range of 1.0 < w/m < 2.1     (7).
Taguchi  Co(z)/Fe((12-y) * z) = (0.04 to 0.5)/(8.05 to 14.35) =  0.003 to 0.062, which overlaps the instantly claimed range of  0.017 < m/z < 0.055  (8).  See MPEP 2144.05(I), cited above.
Taguchi Ca (at most 49% Ca is at most 0.49 * (0.1 to 0.96) = 0.049 to 0.47, which falls completely within the instantly claimed range of 0 < 1-w-x-y < 1    (9); 
and  the ferrite sintered magnet contains a Si component (col 9, ln 29, 30 and 31-33).  

Regarding claim 9, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein a content of Al in the ferrite sintered magnet is up to 5% by weight of aluminum oxide (col 9, ln 33-34), which overlaps the instantly claimed range of 0.05 to 0.3% by mass in terms of Al2O3.  See MPEP 2144.05(I), cited above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of US 2015/0262741 A1 to Oda et al. (hereinafter Oda).  
Regarding claim 8, Taguchi discloses the ferrite sintered magnet according to claim 7, wherein w (La), x (Sr), and m (Co) in the formula (1) satisfy formula (2a), (3a) and (10):
Taguchi La (x) is 0.04 ≤ x ≤ 0.9 (col 8, ln 12), which overlaps the instantly claimed range of 0.350 < w < 0.420     (2a).
Taguchi Sr (at most 51% Sr is 0.51 of 1-x) = 0.51 * (1- (0.04 to 0.9)) = 0.51 * (0.1 to 0.96) = 0.051 to 0.49, which overlaps the instantly claimed range of  0.120 < x < 0.180       (3a).
Taguchi Co (y) is 0.04 ≤ y ≤ 0.5 (col 8, ln 13), which overlaps the instantly claimed range of 0.200 < m < 0.280   (10).  See MPEP 2144.05(I), cited above. 
Taguchi discloses a content of B in the ferrite sintered magnet in an amount of up to 0.5% by weight in terms of B2O3 (col 9, ln 10-15) but does not define the B in terms of H3BO3. 
However, Oda does teach a ferrite sintered magnet (para [0014]) comprising Ca, La, Sr, Fe and Co (para [0043]-[0046]) and including up to about 1 mass% B in terms of B2O3 or H3BO3 (para [0112]), which indicates that B2O3 and H3BO3 are equivalents. 
It would therefore be obvious to one of ordinary skill in the art to employ up to 0.5% by weight B in terms of B2O3 as set forth in Taguchi or up to about 1 mass% in terms of both B2O3 and H3BO3 as set forth in Oda as they are understood to be equivalents in the art and both overlap the instantly claimed range of 0.037 to 0.181% by mass B in terms of H3BO3.  See MPEP 2144.05(I), cited above.  It would also be obvious to control the amount of B to lower calcining and sintering temperatures without lowering saturation magnetization (Taguchi, col 9, ln 10-15).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/267400 (hereinafter 400). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach sintered ferrite magnets comprising a plurality of main phase particles containing a ferrite having a hexagonal structure, wherein at least some of the main phase particles are core-shell particles and wherein the ferrite comprises overlapping amounts of La, Co, Ca and Sr in the cores and shells (instant claims 1-6 and 400 claims 1-5).  Both teach the same ferrite formula comprising the same elements in the same amounts and the same amount of B (instant
claims 7 and 8 and 400 claims 6 and 7). Both also teach the same amount of Al (instant claim 9 and 400 claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734